J-S14031-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :        IN THE SUPERIOR COURT OF
                                          :              PENNSYLVANIA
                   Appellee               :
                                          :
             v.                           :
                                          :
SHYKIR CREW,                              :
                                          :
                   Appellant              :           No. 1979 EDA 2014

        Appeal from the Judgment of Sentence entered on June 20, 2014
             in the Court of Common Pleas of Philadelphia County,
                 Criminal Division, No. CP-51-CR-0002711-2012

BEFORE: DONOHUE, OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED MARCH 09, 2015

        Shykir Crew (“Crew”) appeals from the judgment of sentence entered

following his conviction of robbery, aggravated assault, carrying a loaded

firearm in Philadelphia, possession of a firearm by a minor, and possession

of an instrument of crime.1 We affirm.

        During the evening of June 23, 2011, Crew approached the victim, Eric

Johnson (“Johnson”), who had just parked his vehicle on the 5300 block of

Girard Avenue in Philadelphia. From a distance of about two and one-half

feet, Crew pointed a gun at Johnson’s head and stated, “Give it up, old

head.”    Johnson recognized Crew as the son of his neighbor, Sakina Crew

(“Ms. Crew”). Johnson tried to wrestle the gun from Crew. Upon regaining

control of the firearm, Crew shot Johnson and then fled.



1
    18 Pa.C.S.A. §§ 3701, 2702, 6108, 6110, 907.
J-S14031-15


      At the hospital, Johnson identified the perpetrator as the teenage son

of Ms. Crew. Johnson described his assailant as a 5’4” black male of about

130 pounds.      Johnson told police that Crew lives at 5312 Poplar Street in

Philadelphia.     Later that day, Johnson positively identified Crew from

photographs provided by police officers. Ultimately, Crew was arrested.

      A jury subsequently convicted Crew of the above-described charges.

The trial court sentenced Crew to an aggregate prison term of 16 years, 10

months, to 47 years.         Crew filed a post-sentence Motion, which the trial

court denied. Thereafter, Crew filed the instant timely appeal.

      Crew presents the following claim for our review:

      Was the evidence insufficient to find [Crew] guilty of the offense
      of aggravated assault as a first[-]degree felony because the
      mens rea element of this offense was not proved beyond a
      reasonable doubt?

Brief for Appellant at 2.

      Crew challenges the sufficiency of the evidence underlying his

conviction of aggravated assault as a first-degree felony.      Id. at 6.      Crew

asserts that there was no showing that he acted intentionally, knowingly or

recklessly, under circumstances manifesting an extreme indifference to the

value of human life. Id. According to Crew, “the evidence showed that the

incident was a robbery gone bad[,]” where the victim was shot once after an

altercation     over   the   gun.    Id.    Crew   argues   that,   although    the

Commonwealth might have established the intent necessary for robbery, it

did not prove the necessary intent to establish aggravated assault. Id.


                                     -2-
J-S14031-15


      We review a challenge to the sufficiency of the evidence under the

following, well-settled standard of review:

      A claim challenging the sufficiency of the evidence presents a
      question of law. Commonwealth v. Widmer, 560 Pa. 308, 744
      A.2d 745, 751 (Pa. 2000). We must determine “whether the
      evidence is sufficient to prove every element of the crime
      beyond a reasonable doubt.” Commonwealth v. Hughes, 521
      Pa. 423, 555 A.2d 1264, 1267 (Pa. 1989). We “must view
      evidence in the light most favorable to the Commonwealth as
      the verdict winner, and accept as true all evidence and all
      reasonable inferences therefrom upon which, if believed, the fact
      finder properly could have based its verdict.” Id.

      Our Supreme Court has instructed that

            the facts and circumstances established by the
            Commonwealth need not preclude every possibility of
            innocence. Any doubts regarding a defendant’s guilt may
            be resolved by the fact-finder unless the evidence is so
            weak and inconclusive that as a matter of law no
            probability of fact may be drawn from the combined
            circumstances. Moreover, in applying the above test, the
            entire record must be evaluated and all evidence actually
            received must be considered. Finally, the trier of fact[,]
            while passing upon the credibility of witnesses and the
            weight of the evidence produced, is free to believe all,
            part or none of the evidence.

Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa. Super. 2013) (citation

omitted).

      The Crimes Code defines the crime of aggravated assault as follows:

      (a) Offense defined.—A person is guilty of aggravated assault
      if he:

            (1) attempts to cause serious bodily injury to another, or
            causes such injury intentionally, knowingly or recklessly
            under circumstances manifesting extreme indifference to the
            value of human life[.]



                                   -3-
J-S14031-15


18 Pa.C.S.A. § 2702(a)(1).

     In its Opinion, the trial court addressed Crew’s claim and concluded

that it lacks merit. Trial Court Opinion, 10/7/14, at 3-13. Upon review, we

agree with the sound reasoning of the trial court, as expressed in its

Opinion, and affirm on this basis. See id.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/9/2015




                                 -4-